Citation Nr: 1738833	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder, other than residuals of cellulitis and epidermophytosis of bilateral feet.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to October 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln Nebraska.  By way of background, the Board notes that the previous September 2012 Board decision found in accordance with 38 C.F.R. § 3.156(b) that none of the prior rating decisions issued during the pendency of this appeal became final.  As such, the Veteran's claim is considered from the date of his original claim, i.e., November 15, 2006, rather than requiring new and material evidence.  

In its September 2012 decision, the Board denied, in pertinent part, the Veteran's claim for entitlement to service connection for eczema.  An appeal followed.  In December 2013, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision setting aside the part of the Board's decision addressing eczema, and remanding the matter to the Board for readjudication consistent with its decision.  In doing so, the Court indicated that the Board failed to satisfy its duty to assist in providing the Veteran with an adequate examination.  Specifically, the Court noted that a May 2009 VA examination report relied upon by the Board did not address the question of direct service connection.

Accordingly, this matter was remanded by the Board in June 2014, November 2014, and again in May 2016 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  

An August 2016 rating decision granted, in pertinent part, service connection for low back disability.  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id. (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a skin disorder, other than residuals of cellulitis and epidermophytosis of bilateral feet, that is caused by, a result of, or aggravated by, active military service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, other than residuals of cellulitis and epidermophytosis of bilateral feet, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2006 and March 2010.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott, supra.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Service Connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

	Factual Background

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The relevant evidence of record consists of the Veteran's service treatment records (STRs), VA and private medical treatment records, including numerous VA examinations, and lay statements from the Veteran and other sources.

STRs reflect the Veteran was treated for cellulitis of the left leg and a fungus infection of the left foot.  (Parenthetically, the Board notes that service connection is in effect for residuals of cellulitis of the left knee and epidermophytosis of the left foot, respectively).  However, the records are otherwise negative for any complaints and/or treatment for, or diagnosis of eczema and/or seborrheic dermatitis or associated symptomatology.  

Report of the May 2006 VA skin examination reflects, in pertinent part, a diagnosis of eczema of the lower legs, bilaterally.  At that time, the Veteran described skin lesions that are affecting his lower legs between his ankles and knees.  The Veteran indicated he was seeking treatment from a dermatologist who noted xerosis, i.e., dryness, and eczema of the lower legs.  The examiner indicated it was "difficult to ascertain exactly when the eczema of the lower legs began," but that it was distinguishable from his currently service-connected skin conditions.  The examiner noted that the Veteran's eczema is being treated with corticosteroids.  No further opinion or rationale was provided. 

A physician's statement dated in April 2008 reflects a diagnosis of chronic atopic eczema.  The physician reiterated the Veteran's statements that "[his skin conditions] initially started in 1943."  

Report of the May 2009 VA skin examination documents, in pertinent part, the Veteran's statements that since his discharge he applies corticosteroids to his "legs, shoulders and feet . . . [as] it relieves the itch."  Physical examination revealed "dry skin and eczema to [the Veteran's] shins and calves . . . [with] open wounds from scratching."  The examiner also noted "eczematous flaking of the skin around [the Veteran's] lateral and medial aspect of bilateral feet and heels."  With the exception of itching, the corticosteroid "keeps the condition under control."  The Veteran self-attributed the "eczema of his knees and legs" as "possible residuals of his cellulitis."  

Report of the September 2014 VA skin examination reflects, in pertinent part, diagnoses of seborrheic dermatitis.  The examiner opined that it is "less likely than not" that the Veteran's eczema and seborrheic dermatitis incurred in or caused by service.  In doing so, the examiner noted that these conditions are distinguishable from the fungus of the feet the Veteran's experienced in service.  The examiner further indicated that eczema can be caused by a multitude of factors, including bacteria and environmental conditions.  Likewise, the examiner indicated that seborrheic dermatitis can be caused by a multitude of factors, including a specific fungus, i.e., malassezia, an inflammatory response, and seasonal weather changes.  

Report of the June 2016 VA skin examination reflects, in pertinent part, diagnoses of eczema and seborrheic dermatitis.  The examiner documented the Veteran's statements that a few years ago he began seeking treatment from a dermatologist for eczema, and that he "recalls having a 'rash' of the skin on his legs" while on active duty.  The examiner noted that STRs support the Veteran's statements and reflect treatment for an infection of his lower extremities for cellulitis and dermatophytosis.  Physical examination revealed "minor eczema of the scalp and lower legs . . . [and] scattered seborrheic keratosis on his back."  The examiner opined that it is "less likely than not that the Veteran's [eczema and seborrheic dermatitis] is related to active duty service."  In doing so, the examiner noted that these skin conditions are "entirely separate and unrelated problems from the Veteran's other service-connected skin conditions," and were not incurred in or aggravated by service.  The examiner addressed the Veteran's lay statements regarding continuity of symptomatology by noting a "lay person . . . might mistake one skin condition for another or not understand that these are separate conditions."  The examiner noted that these conditions develop in the general population for a number of reasons unrelated to service, and "[g]iven [the] extensive VA medical records over many decades with no mention of ongoing problems with eczema and keratosis until later in life, it again [is] less likely than not that these skin conditions are proximately due to or aggravated by service."  

Medical treatment records reflect the Veteran's continued complaints of and treatment for eczema and seborrheic dermatitis of the head and neck.  These records reflect that the Veteran uses a topical corticosteroid to help control the symptoms associated with such conditions.  Notably, treatment record dated in December 1991 reflects the Veteran presented with complaints of a skin lesion on his hair line (in back).  The Veteran was provisionally diagnosed with seborrheic dermatitis of unknown etiology.  A treatment record dated in March 1995 reflects a history of breaking out at the bottom of the hair line for approximately "2 years."  The Veteran was diagnosed with traumatic folliculitis.  Similarly, a treatment record from December 1999 reflects a history of rash; however, the Veteran indicates it "first started during hunting out in the field."  

	Analysis

Upon review of the evidence of record, the Board finds that service connection for a skin disorder is not warranted because the evidence does not show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

In making this finding, the Board accords significant probative weight to the June 2016 VA skin examination.  The Board finds the findings of the VA examiner to be the most probative evidence of record as to the nature and etiology of the Veteran's current disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examinations are persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In comparison, the Board notes that the April 2008 physician's statement is given less probative weight as the physician seemingly reiterated the Veteran's statements that "[his skin conditions] initially started in 1943," rather than providing an independent medical opinion based upon a review of the pertinent medical history.  

In this case, the June 2016 VA examiner noted, in pertinent part, that although STRs reflect treatment for an infection of the Veteran's lower extremities for cellulitis and dermatophytosis, the records are negative for any complaints and/or treatment for, or diagnosis of eczema and/or seborrheic dermatitis or associated symptomatology.  The examiner explained that Veteran's non-service-connected skin disorders are separate and distinct from his service-connected skin conditions.  Consequently, the examiner noted the absence of complaints of and/or treatment for "ongoing problems with eczema and keratosis until later in life."  In this regard, the Board notes that the first definitive diagnosis of a skin condition (other than those the Veteran is currently service-connected for) occurred in and around the early 1990s, i.e., nearly 5 decades after the Veteran's separation from service.  The examiner addressed the Veteran's lay statements regarding continuity of symptomatology by noting a "lay person . . . might mistake one skin condition for another or not understand that these are separate conditions."  Similar findings are corroborated by the other VA examinations of record.  

The Board also notes that the September 2014 VA examiner indicated that eczema can be caused by a multitude of factors, including bacteria and environmental conditions.  Likewise, the examiner indicated that seborrheic dermatitis can be caused by a multitude of factors, including a specific fungus, i.e., malassezia, an inflammatory response, and seasonal weather changes.  By the Veteran's own accounts, the Veteran "first started [experiencing the rashes] during hunting out in the field."  

The Board has also considered the Veteran's own statements made in support of his claim-namely, that he had skin problems in and since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a distinct disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, to the extent the Veteran is self-diagnosing a specific skin condition, the Board finds his statements are not competent lay evidence.  Regardless, the probative medical evidence outweighs the Veteran's statements.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder, other than residuals of cellulitis and epidermophytosis of bilateral feet.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a skin disorder, other than residuals of cellulitis and epidermophytosis of bilateral feet, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


